Citation Nr: 1317704	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-22 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 10, 2010. 

2.  Entitlement to a staged rating in excess of 50 percent for PTSD from September 10, 2010. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.  His record of service (DD Form 214) reflects that he had service in the Vietnam and that he was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.
 
A December 2011 rating decision denied the Veteran's claim for a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  The Veteran did not appeal that decision and a claim for TDIU is not currently in appellate status.

The Veteran's claims were remanded by the Board in February 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a letter from his primary care physician in March 2013.  The physician stated that he had been treating the Veteran since 2006 and that the Veteran has fairly profound depression.  VA obtained this physician's records of treatment of the Veteran in September 2007, but has not requested copies of the Veteran's treatment records since the grant of service connection for PTSD in December 2008.  Copies of this physician's treatment records of the Veteran dated from December 2008 to present should be obtained and considered.  See 38 C.F.R. § 3.159(c)(1).   Furthermore, in a March 2013 letter, the Veteran's spouse notified the Board of additional relevant treatment at VA, and specifically requested that those records be obtained.  Efforts must be made to obtain these records.

The Veteran's most recent VA examination for rating purposes was in May 2011.  Considering the PTSD symptoms detailed in the letter from the Veteran's spouse, which include the Veteran having no friends, shutting down for days, and thoughts of suicide, the Board finds that the Veteran should be provided a new VA examination to determine the current severity of the Veteran's PTSD.

A September 2009 VA examination report indicates that the Veteran was receiving Social Security Administration (SSA) disability benefits.  The medical record upon which the award was based should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records dated from March 28, 2013 to present. 

2.  After obtaining the necessary authorization from the Veteran request the Veteran's treatment records from his primary care physician, Dr. Esau, dated from December 2008 to present.  All records/responses received should be associated with the claims file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim. 

All attempts to fulfill this development should be documented in the claims file. If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Arrange for a VA psychiatric examination of the Veteran to determine the severity of his service-connected PTSD.  The claims file should be provided to the examiner for review in conjunction with the examination.  The examiner should describe the nature and severity of the Veteran's PTSD symptoms and the effect of his PTSD condition and symptoms on his employment and daily life.  A multi-axial assessment should be conducted which includes a global assessment of functioning score (GAF score) and the examiner should provide an explanation of the significance of the score assigned. 

5.  When the above actions have been completed, readjudicate the issues on appeal.  If the appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


